Citation Nr: 0948723	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  03-15 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.

(The issue of whether a request for a waiver of recovery of a 
loan guaranty indebtedness in the calculated amount of 
$25,354.90, plus interest, was timely filed, is the subject 
of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1970 to 
November 1973, and from September 1980 to August 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In that rating decision, the RO, inter alia, 
denied service connection for PTSD, a left knee disability, 
and a left shoulder disability.  

In May 2009, the appellant testified at a Board hearing at 
the RO.  At the hearing, the appellant submitted a May 2009 
statement from a VA physician.  He also provided a written 
waiver of initial RO review of this evidence.  See 38 C.F.R. 
§ 20.1304 (2009).

As set forth in more detail below, a remand is necessary with 
respect to the issues of entitlement to service connection 
for PTSD and a left knee disability.  These issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The issue of whether a request for a waiver of recovery of a 
loan guaranty indebtedness in the amount of $25,354.90, plus 
interest, was timely filed, is the subject of a separate 
decision.  See BVA Directive 8430, Board of Veterans' 
Appeals, Decision Preparation and Processing, 14(c)(10)(a)(1) 
(providing that because they differ from other issues so 
greatly, separate decisions shall be issued in loan guaranty 
cases in order to produce more understandable decision 
documents).  


FINDING OF FACT

A chronic left shoulder disability was not present during the 
appellant's active service or within the first post-service 
year and the most probative evidence indicates that the 
appellant's current left shoulder disability is not causally 
related to his active service or any incident therein.


CONCLUSION OF LAW

A left shoulder disability was not incurred in service, nor 
may such disability be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to notify a claimant of the 
information and evidence necessary to substantiate a claim, 
including what part of that evidence VA will seek to obtain 
and what part the claimant is expected to provide.  
38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009).  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between active service and the disability; (4) 
degree of disability; and (5) effective date.  

After reviewing the record in this case, the Board finds that 
no further action is necessary to fulfill VA's VCAA 
notification duties.  In a May 2004 letter issued prior to 
the initial decision on the claim, the RO advised the 
appellant of the information and evidence needed to 
substantiate and complete a claim of service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  In March 2006, 
the RO issued a letter for the express purpose of complying 
with the Court's decision in Dingess.  The RO then 
reconsidered the appellant's claim, most recently in an April 
2009 Supplemental Statement of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano v. 
Nicholson, 21 Vet. App. 165 (2007) (holding that a notice 
error may be cured by providing compliant notice, followed by 
a readjudication); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  In any event, 
the Board observes that service connection is being denied 
and, thus, no initial rating or effective date is being 
assigned.  In view of the foregoing, the Board finds that no 
further action is necessary to fulfill VA's duty to notify 
under the VCAA.  Neither the appellant nor his representative 
has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

In this case, the appellant's service treatment records are 
on file, as are post-service clinical records identified or 
submitted by the appellant.  The appellant has neither 
submitted nor identified any additional, available post-
service VA or private clinical records pertaining to his 
claim and none is evident from a review of the record.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2009).  

The appellant has also been afforded a VA examination in 
connection with his claim.  38 C.F.R. § 3.159(c)(4).  The 
Board finds that the medical opinion obtained is adequate.  
The opinion, provided by a qualified medical professional, is 
predicated on a review of the claims folder and medical 
history.  The examiner also provided a full discussion 
regarding the evidence and history reviewed along with the 
opinion expressed.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
development duties to the appellant.  Neither the appellant 
nor his representative has argued otherwise.  

Background

In pertinent part, the appellant's service treatment records 
show that in April 1991, he complained of left shoulder and 
neck pain.  He claimed that his pain was constant and worse 
with movement.  He denied a history of trauma.  Examination 
showed tenderness to palpation of the left trapezius and 
scapular regions with some muscle spasm.  There was full 
range of left shoulder motion.  The assessment was strain.  
The appellant was given a physical profile.  In June 1991, he 
again sought treatment, reporting pain in both shoulders as 
well as numbness in the fingers of the right hand.  The 
assessment was numbness in the right hand secondary to 
probable ulnar nerve compression occurring in sleep.  
Symptoms not present now.

The remaining service treatment records are negative for 
complaints or abnormalities pertaining to the left shoulder.

In November 2003, the appellant submitted claims of service 
connection for several disabilities, including a left 
shoulder disability.  

Records received in connection with the claim include VA 
clinical records, dated from August 2001.  In pertinent part, 
these records show that in September 2002, the appellant 
complained of left shoulder pain for many years.  The 
assessment was arthritis.  He participated in physical 
therapy on several occasions in 2002 and 2003.  In March 
2004, the appellant complained of continued left shoulder 
pain which he attributed to "multiple traumatic events," 
the last of which occurred seven years prior.  The impression 
was left shoulder consistent with impingement.  He was given 
a steroid injection with good relief.  Subsequent records 
document continued complaints of left shoulder pain.  

In November 2006, the appellant testified at a hearing at the 
RO.  He recalled that he first experienced left shoulder pain 
after a PT test in the military.  He recalled that he had 
been unable to complete the test.  

Subsequent VA clinical records show that in July 2007, an MRI 
was performed in connection with the appellant's complaints 
of continued left shoulder pain.  The study revealed a 
supraspinatus tendon tear.  The appellant was seen in the 
orthopedic surgery clinic in October 2007.  He reported a 
history of left shoulder pain for the past 15 years.  He 
indicated that he originally hurt his shoulder while 
performing PT.  The diagnosis was rotator cuff tendonopathy 
and tear.  The appellant was treated with a steroid injection 
with good relief.  

In a December 2007 letter, the appellant's VA orthopedic 
surgeon indicated that the appellant had been under his care 
for a shoulder injury he sustained while doing push-ups for 
PT while in the military service.  The physician noted that 
the appellant had been treated conservatively but that 
surgical intervention was being considered.  

In March 2008, the appellant was afforded a VA medical 
examination at which he reported that he originally developed 
left shoulder difficulties in 1991 while participating in a 
PT test involving repetitive push ups.  The appellant 
recalled that he developed acute pain and a popping sensation 
during the test.  He indicated that he had had left shoulder 
pain since that time.  The examiner indicated that he had 
reviewed the appellant's claims folder in detail, including 
service treatment records documenting complaints of shoulder 
pain in April and June 1991.  The examiner also reviewed the 
post-service clinical records, providing a detailed account 
of the pertinent evidence, to include the December 2007 
letter from the appellant's VA physician.  

After examining the appellant and reviewing his claims 
folder, the examiner concluded that the appellant exhibited 
significant rotator cuff pathology of the left shoulder with 
partial tearing of supraspinatus tendon superimposed on 
supraspinatus tendonosis and low-grade partial-thickness tear 
of the subscapularis tendon at the lesser tuberosity 
attachment site.  The examiner explained that over the course 
of many years, he had seen numerous individuals who had 
participated in push-up exercises both in and out of the 
military; however, he had yet to see an individual with a 
proven rotator cuff injury in association with those push-up 
type of activities.  The examiner indicated that it was 
therefore his opinion that the appellant's present left 
shoulder condition was less likely than not caused by or a 
result of the push-up type of exercises in the military.  He 
felt that the possibility of such an injury could be 
completely ruled out, but it was nonetheless less likely as 
not (less than a 50 percent probability) that the appellant's 
current left shoulder condition was related to his simple 
"shoulder strain" or the described push-ups in service.  
The examiner noted that in reaching this opinion, he had 
performed a physical evaluation of the appellant, reviewed 
the medical files, and referred to his 50 years of experience 
in the field of orthopedics.

Subsequent VA clinical records show that in January 2009, the 
appellant underwent arthroscopic subcromial decompression and 
rotator cuff repair.  The post-operative diagnoses were left 
shoulder anterior impingement and left shoulder rotator cuff 
tear.  

In May 2009, the appellant testified at a Board hearing at 
the RO.  He testified that he first experienced left shoulder 
pain during service while performing push ups for a PT test.  
He indicated that he heard a pop and was unable to complete 
the test.  The appellant indicated that he had recently 
undergone left shoulder surgery to repair the damage to his 
left shoulder.  

At the hearing, the appellant submitted a May 2009 letter 
from his VA physician.  The physician noted that the 
appellant had undergone left shoulder surgery in January 2009 
with subsequent physical therapy.  The physician stated that 
it was as likely as not that the appellant's left shoulder 
diagnosis "could be a result of military training."  He 
noted, however, that because he did not have access to the 
appellant's military records, he could not comment as to the 
in-service occurrence of this injury.  

Applicable Law

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection for certain chronic diseases, such as 
arthritis, may be also be established on a presumptive basis 
by showing that such a disease manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  In such 
cases, the disease is presumed under the law to have had its 
onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a) 
(2009).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b) 
(West 2002).  Under that provision, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  See also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis

The appellant seeks service connection for a left shoulder 
disability.  He contends that he initially injured his left 
shoulder in service while performing push-ups.  He claims 
that he has had continuous left shoulder pain since that 
time.  

After carefully considering the record on appeal, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for a left shoulder disability.  

As discussed in detail above, although the service treatment 
records document complaints of left shoulder pain in April 
and June 1991, a chronic left shoulder disability, including 
arthritis or rotator cuff pathology, was not diagnosed during 
service nor was a chronic left shoulder disability identified 
within the first post-service year.  

Although a chronic left shoulder disability was not 
identified during service or for many years thereafter, the 
law provides that service connection may be nonetheless 
established for any disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  In other words, if there is a causal 
connection between the current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).  

In that regard, the record on appeal contains conflicting 
medical opinions as to the etiology of the appellant's 
current left shoulder disability.  The United States Court of 
Appeals for Veterans Claims (Court) has provided "important, 
guiding factors to be used by the Board in evaluating the 
probative value of medical opinion evidence."  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  These 
factors are:  1) The opinion is based upon sufficient facts 
or data.  In other words, is the medical professional 
informed of sufficient facts upon which to base an opinion 
relevant to the problem at hand?; (2) The opinion is the 
product of reliable principles and methods; and (3) The 
expert has applied the principles and methods reliably to the 
facts of the case.  In other words, most of the probative 
value of a medical opinion comes from its reasoning.  The 
Court has made clear that a medical opinion is not entitled 
to any weight "if it contains only data and conclusions."  
Nieves-Rodriguez, 22 Vet. App. at 304.

After carefully considering conflicting opinions discussed 
above in light of the criteria outlined in Nieves-Rodriguez, 
the Board finds that the opinion provided by the March 2008 
VA medical examiner is most probative.  The opinion was 
rendered by a medical professional who has the expertise to 
opine on the matter at issue in this case.  In addition, the 
examiner addressed the appellant's contentions, based his 
opinion on a review of the entire claims folder, including 
the most pertinent evidence therein, and provided a detailed 
rationale for his opinion.  

On the other hand, the Board notes that the physicians who 
authored the December 2007 and May 2009 letters did not 
provide a rationale for their opinions.  This greatly reduces 
the probative value of their conclusions.  Nieves-Rodriguez, 
22 Vet. App. at 304 (providing that a medical opinion is not 
entitled to any weight "if it contains only data and 
conclusions"); see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) (holding that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion").

Additionally, neither opinion contains any reference to a 
review of the claims folder.  Indeed, in the May 2009 letter, 
the physician specifically acknowledged that because he did 
not have access to the appellant's military records, he was 
not able to comment as to the in-service occurrence of the 
appellant's left shoulder injury.  Finally, the Board notes 
that May 2009 opinion is speculative, noting only that the 
appellant's current left shoulder disability "could be" a 
result of military training.  

It is well established, however, that medical opinions that 
are speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  

In reaching its decision, the Board has considered the 
appellant's assertions to the effect that he initially 
injured his left shoulder in service while performing push-
ups and that he has had continuous left shoulder pain since 
that time.  The appellant is competent to describe the 
circumstances surrounding an in-service injury as well as his 
symptoms thereafter.  As the record does not establish that 
he possesses a recognized degree of medical knowledge, 
however, he lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education, such as a medical diagnosis of arthritis, a 
rotator cuff tear, or an opinion as to the etiology of such 
conditions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Thus, the appellant's assertions do not outweigh the 
probative evidence discussed above, including the conclusions 
of the examiner in March 2008.  Again, that examiner 
concluded, based on a review of the appellant's claims folder 
-- including, among other things, his allegations of 
continuity -- that the appellant's left shoulder disability 
it is less likely than not caused by or a result of military 
service.  

In summary, the Board finds that the most probative evidence 
shows that a chronic left shoulder disability was not present 
during service or within the first post-service year, nor is 
the appellant's current left shoulder disability causally 
related to his active service or any incident therein, 
including a 1991 shoulder strain reportedly sustained while 
performing push-ups.  The Board thus finds that the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.


REMAND

Service connection for PTSD

The appellant claims that he has PTSD as a result of 
traumatic experiences during his active service.  

In order to award service connection for PTSD, the record 
must contain (1) medical evidence diagnosing the condition in 
accordance with the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV)); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) 
(2009); Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  When PTSD is 
claimed as a result of combat stressors, there must be a 
specific finding of fact of whether the veteran was engaged 
in combat and, if so, whether the claimed stressors are 
related to combat.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen, 10 Vet. App. at 147.

In this case, the appellant did not engage in combat with the 
enemy and he has not contended otherwise.  Rather, he claims 
that while stationed in Germany between March and May 1972, 
he was attacked by an anti-American mob.  He also claims that 
on May 11, 1972, the Bader Meinoff gang exploded a bomb in 
the 5th Army Headquarters which killed a colonel and a few 
other officers.  The appellant claims that he was in a 
building across the street when the explosion occurred.

In light of the medical evidence of record showing that the 
appellant has been diagnosed as having PTSD as a result of 
these incidents, the Board finds that the appellant has 
provided sufficient detail to trigger VA's duty to assist him 
in obtaining corroborative evidence of his claimed stressor.  
See VA Adjudication Procedure Manual, M21-1 MR, Part III, 
Subpart iv, Chapter 4, section H, Topic 29 (December 13, 
2005).  The Board further notes that the U.S. Court of 
Appeals for Veterans Claims (Court) has provided guidance in 
the corroboration of some types of noncombat stressors, 
including the corroboration, by unit history, of a veteran's 
depiction of rocket attacks.  See e.g. Pentecost v. Principi, 
16 Vet. App. 124 (2002) (holding that records supporting 
Marine veteran's statements of rocket attacks at Da Nang 
sufficient corroboration of noncombat stressor evidence 
showing independent evidence of stressful event).  Thus, 
additional evidentiary must be accomplished on remand.  

Service connection for a left knee disability

The appellant also seeks service connection for a left knee 
disability.  At his May 2009 Board hearing, the appellant 
testified that it was his belief that his current left knee 
disability had been caused by constant running as well as 
jumping during airborne training.  In particular, he alleged 
that as part of his training, he had to jump numerous times 
from a tower and run several miles daily.  The Board finds 
the appellant's testimony credible.  He claims that he has 
had knee pain since service.  

Additionally, the record on appeal contains medical evidence 
dated in 2002 and 2003 showing that the appellant has been 
diagnosed as having osteoarthritis of several joints, to 
include the knee (the right or left knee is not specified).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The appellant's reports of continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  The 
threshold for finding a link between current disability and 
service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

A VA examination is therefore needed so that an examiner can 
review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between any current left knee disability and 
service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should assist the appellant in 
obtaining evidence to corroborate his 
claimed stressors, to include referral to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) or other 
appropriate repository of records. 

2.  If the attempt to obtain evidence 
corroborating the appellant's claimed 
stressors proves successful, then he 
should be afforded a VA psychiatric 
examination for the purposes of 
determining whether a current diagnosis 
of PTSD is appropriate, and, if so, 
whether that diagnosis may be 
etiologically related to the corroborated 
stressor or stressors.  The claims file 
must be made available to the examiner in 
connection with the examination.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that the appellant has 
PTSD as a result of the corroborated in-
service stressor.

3.  The appellant should also be afforded 
a VA medical examination for the purpose 
of determining the nature and etiology of 
any left knee disability.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
the examination.  The examiner should be 
asked to provide an opinion as to the 
etiology of any current left knee 
disability, to include stating whether it 
is at least as likely as not (a 50 
percent probability or greater) that any 
current left knee disability had its 
onset during active service or is 
otherwise causally related to the 
appellant's active service.

4.  After the development requested above 
has been completed, the RO should review 
the claim, considering all the evidence 
of record.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
be afforded the appropriate period of 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


